Case: 4:19-cv-00300-JMB Doc. #: 57 Filed: 07/23/19 Page: 1 of 36 PageID #: 1628




                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF MISSOURI
                               EASTERN DIVISION
  ____________________________________
                                       )
  JOHN DOE,                            )
                                       )
              Plaintiff,               )
                                       )     Case No.: 4:19-cv-00300-JMB
        v.                             )
                                       )
  WASHINGTON UNIVERSITY,               )
                                       )
              Defendant.               )
                                       )
  ____________________________________)

   MEMORANDUM OF PLAINTIFF IN RESPONSE TO DEFENDANT'S MOTION
   TO DISMISS AMENDED COMPLAINT FOR FAILURE TO STATE A CLAIM
               UPON WHICH RELIEF MAY BE GRANTED

          Plaintiff, JOHN DOE, by and through his undersigned attorneys, files this

  Memorandum in Response to Defendant's Motion Pursuant to Fed.R.Civ.P. 12(b)(6) to

  Dismiss the Amended Complaint, and in support of denying the Motion in its entirety,

  Plaintiff states as follows:

          Plaintiff is not asking the Court for a de novo review of the evidence; he is merely

  asking for a rational review of the evidence in a case where the evidence substantially

  favored him. Defendant is very aware that Plaintiff is challenging the Panel's decision

  based on its failure to apply the applicable preponderance of evidence standard.

  However, Defendant's Motion fails to rebut Plaintiff's allegation that there was no

  evidence of sexual assault and only evidence of consent. After a thorough review of all

  the evidence presented to the Panel, and in an attempt to justify the Panel's findings that

  (1) Jane Roe became incapacitated after drinking 1-2 weak tasting drinks, and (2)




                                                1
Case: 4:19-cv-00300-JMB Doc. #: 57 Filed: 07/23/19 Page: 2 of 36 PageID #: 1629



  Plaintiff should have known Jane was incapacitated when she was speaking and acting in

  a totally consensual manner, Defendant's attorneys can only cite (a) irrelevant evidence

  found in Plaintiff's written appeal1, along with (b) Plaintiff's admittedly sarcastic

  comment that Jane's drink contained an absurd amount of alcohol.

          This is a case where a Senior with a 3.8 cumulative GPA reasonably believed that

  he and had a consensual encounter with a female student that contacted him on Tinder,

  expressed her desire for Plaintiff to help her get over her ex-boyfriend, and then arranged

  to come over to Plaintiff's house at 11:00 p.m. on a Friday for help getting over, and for

  help getting even with her ex (for breaking her heart). Plaintiff provided a detailed

  description of his entire evening with Jane, Jane claimed she was blacked out, but never

  unconscious, so this was not a he said/she said case...he was the only one who provided

  testimony regarding the details of their sexual encounters. Plaintiff proved that Jane

  initiated and asked for him to do everything they did that night, he provided credible

  evidence they had deep and meaningful conversations throughout the entire occurrence,

  and when she left the next day, Jane thanked Plaintiff for a good time, kissed him

  goodbye, then her initial text messages (res gestae) to friends labeled the incident "totally

  consensual." Unlike Doe v. Colgate Univ., 2019 WL 190515 (2nd Cir. 2019), this is a

  case where the evidence substantially favored Plaintiff's version of events, but the Panel

  chose to accept Jane's unsupported accusatory version instead.

          Despite the overwhelming evidence in his favor, due to pressure from students2,

  local media3 and alumni to convict Plaintiff, Defendant decided to investigate and


  1
    See Defendant's Motion to Dismiss, page 6, footnote 6, which was not evidence considered by the Panel.
  2
    In Jane's Op-ed: Three weeks later, Jane wrote "He was the subject of the Student Life article "Not a
  Threat," and I am the freshman that he raped. Washington University failed. They failed to protect its
  students, and my rape is a direct consequence...He has had too many cases of physical and sexual assault


                                                      2
Case: 4:19-cv-00300-JMB Doc. #: 57 Filed: 07/23/19 Page: 3 of 36 PageID #: 1630



  prosecute Plaintiff using biased USAIB Procedures and selected inherently biased Panel

  members or trained them to be biased. As intended by Defendant, and due to the biased

  belief that women do not want to have meaningless sex, the Panel members ignored all

  evidence of consent, failed to believe Plaintiff's sole description of what actually

  happened that night, and speculated that Plaintiff should have known Jane was blacked

  out when she was asking Plaintiff to do all they did together that night.

           After gender bias caused Plaintiff's wrongful conviction, Provost Thorp

  summarily denied Plaintiff's compelling appeal that described why the Panel's fact

  findings evidenced actual bias and proved the Panel failed to apply the preponderance of

  evidence standard. Despite overwhelming evidence that Jane consented to sex,

  Defendant decided to take away a degree that costs roughly $300,000 plus years of hard

  work without even giving John a hearing, let alone a hearing that satisfied due process4.

           Contrary to Defendant's argument that "if Doe's allegations are sufficient to state a

  claim, then any student unhappy with an adverse disciplinary result would be able to


  brought against him. He is not a good person, and his track record shows that he is fully aware of his
  actions. Yet, prior to my rape he had never faced any consequences, and he continues to pose a danger to
  women...the University's inaction and failure to adequately respond to previous reports about this
  individual make them complicit in my rape. I want my anguish and anger to translate into action and
  justice." The same day Jane read this statement to 1000's of students, faculty and staff at the Title IX
  protest, Jane also authorized a local newspaper to use her image with a poster calling for Plaintiff's
  expulsion in local media reports about Defendant's perceived failure to protect women from violent male
  students.
  3
    The same day Jane read this statement to 1000's of students, faculty and staff at the Title IX protest, Jane
  authorized a local newspaper to use her image holding a poster calling for Plaintiff's expulsion in its local
  newspaper reports about Defendant's perceived failure to protect women from violent male students. Local
  newspaper articles reporting about the protest stated that some of the calls for action included "[W]e need
  to fire Jessica Kennedy," Defendant's Title IX Director. Clearly a jury could conclude that Jessica Kennedy
  knew she would likely be fired unless she trained and selected panel members in a manner that would
  almost certainly result in the necessary 2 out of 3 Panel votes required to convict Plaintiff in this case.
  4
    In Board of Curators of University of Missouri v. Horwitz, 435 U.S. 78 (1978), on page 87, the Supreme
  Court "recognized that there are distinct differences between decisions to suspend or dismiss a student for
  disciplinary purposes and similar actions taken for academic reasons," and indicated that a disciplinary
  hearing is required to satisfy due process prior to depriving a student of a protected property or liberty
  interest.


                                                        3
Case: 4:19-cv-00300-JMB Doc. #: 57 Filed: 07/23/19 Page: 4 of 36 PageID #: 1631



  compel a court to reweigh the evidence," if the Amended Complaint (437 paragraphs of

  factual allegations including 29 Exhibits) gets dismissed, then no student in Missouri

  could ever successfully reverse an erroneous conviction of sexual assault by a private

  college or university. Additionally, only innocent students that cast sufficient doubt on

  the accuracy of their conviction can proceed to the second step of proving an erroneous

  outcome Title IX claim. Private colleges are currently allowed to use more fair, less fair,

  or totally unfair Title IX procedures, but Title IX still applies to private colleges.

          If Defendant's Motion succeeds, the Court will be condoning the conduct of the

  worst university in America for due process, effectively ruling that private colleges and

  universities may legally expel an innocent student then take away his hard earned degree,

  regardless of the evidence, or the procedure, if any, used to adjudicate the claims. If the

  Court accepts Defendant's arguments, college students will have less rights than at-will

  employees, and private universities may as well just start expelling male students upon

  receiving accusations of sexual assault rather than hold unfair hearings that expose them

  to federal lawsuits.

          Defendant correctly states that Fed.R.Civ.P. 8(a)(2) only requires a short and

  plain statement of the claims in order to state a claim for relief, then most of Defendant's

  Motion argues the 88 page Amended Complaint fails to allege sufficient facts to support

  Plaintiff's conclusory allegations. According to the heightened pleading standard

  advocated for by Defendant, a claim is plausible on its face "when the plaintiff pleads

  factual content that enables the court to draw the reasonable inference that the defendant

  is liable for the misconduct alleged." Ashcroft v. Iqbal, 556 U.SA. 662, 678 (2009). Just

  like in many other recent Title IX lawsuits, Plaintiff has sufficiently plead facts that




                                                 4
Case: 4:19-cv-00300-JMB Doc. #: 57 Filed: 07/23/19 Page: 5 of 36 PageID #: 1632



  enable the Court to infer Defendant is liable under all counts. See, e.g., Doe v.

  Marymount Univ., 297 F.Supp.3d 573 (E.D. Virginia, Mar. 14, 2018); Norris v. Univ. of

  Colorado, Boulder, 362 F.Supp.3d 1001 (D. Colo., Feb. 21, 2019); Doe v. Purdue Univ.,

  2019 WL 2707502 (7th Cir. 2019); Doe v. Grinnell College, 4:17-cv-00079, Ruling on

  Defendant's Motion for Summary Judgment, Filed July 9, 2019 (S.D. Iowa Central

  Division); Doe v. Quinnipiac Univ., 3:17-cv-00364, Ruling on Defendant's Motion for

  Summary Judgment, Filed July 10, 2019 (D. Conn.).

         For purposes of deciding this Motion, the Court must assume all well pleaded

  facts (including circumstantial evidence) as true and may not dismiss a complaint merely

  because it appears unlikely or improbable that a plaintiff can prove the facts alleged or

  ultimately prevail on the merits. Instead, the Court must draw all reasonable inferences

  in favor of the Plaintiff, must consider all direct and circumstantial evidence, and must

  ask whether the facts alleged raise a reasonable expectation that discovery will reveal

  evidence of the necessary elements.

         As to the allegations plead on information and belief, Plaintiff does not have an

  endowment of millions to compile and generate all relevant evidence without discovery,

  but once discovery is complete, Plaintiff will better understand the strengths of his case.

   I.    CONSTITUTIONAL CLAIMS MUST STAND BECAUSE DEFENDANT IS PERFORMING
         A PUBLIC FUNCTION AND OPERATING UNDER THE COLOR OF STATE LAW

         Since Defendant's second Motion to Dismiss only disputes Defendant's status as a

  state actor, Plaintiff's Response assumes Defendant is conceding that it deprived Plaintiff

  of a protected property and liberty interest without first affording him due process.

         For a § 1983 claim to prevail, a plaintiff must establish that defendants deprived

  him of a right secured by the Constitution of laws of the United States, and the



                                               5
Case: 4:19-cv-00300-JMB Doc. #: 57 Filed: 07/23/19 Page: 6 of 36 PageID #: 1633



  defendants acted under color of state law. See Blum v. Yaretsky, 457 U.S. 991, 1002-03

  (1982).

            Unlike § 1983, "the scope of § 1985(3) is considerably broader and can reach

  conspiracies composed of federal officers or federal employees." Federer v. Gephardt,

  363 F.3d 754, at pg. 758 (8th Cir. 2004). If necessary to survive dismissal with prejudice,

  Plaintiff respectfully requests leave to file a second amended complaint so that he can add

  the Office of Civil Rights as a co-conspirator for encouraging Defendant to prosecute all

  accusations of sexual assault where the accuser claims to have been unable to legally

  consent due to incapacitation caused by voluntary consumption of alcohol.

            When a plaintiff brings a § 1983 claim against a defendant who is not employed

  by the government, the plaintiff must show that the individual or entity acted under the

  color of law. 42 U.S.C. §1983. The Supreme Court has set forth several tests for courts

  to employ in evaluating the range of circumstances that might constitute state action.

  Brentwood Acad. v. Tenn. Secondary Sch. Ath. Ass'n, 531 U.S. 288, 295 (2001).

            As to Plaintiff's Constitutional Claims, the Amended Complaint alleges

  Defendant was acting under the color of state and federal law, performing traditionally

  public functions, while being encouraged, either overtly or covertly, by police,

  prosecutors and/or politicians when it decided to prosecute Plaintiff using policies,

  procedures, biased Panel members and training materials that it knew would likely

  deprive Plaintiff of a fair hearing and an impartial decision. The Amended Complaint

  alleges sufficient facts that allow the Court to conclude there is an ongoing understanding

  and covert conspiracy between Defendant and local police and/or prosecutors whereby




                                                6
Case: 4:19-cv-00300-JMB Doc. #: 57 Filed: 07/23/19 Page: 7 of 36 PageID #: 1634



  they encouraged Defendant to brand Plaintiff a sexual assailant. In this case, police and

  prosecutors knew a criminal conviction would be highly unlikely.

          Additionally, Plaintiff admits that government inaction cannot generally

  transform a private university into a state actor, but in this case, there is evidence that

  Defendant did all it could5 to prevent Missouri politicians from passing SB 259, which

  would have subjected Defendant to civil fines and criminal penalties for exactly what it

  did to Plaintiff in this case. None of the cases cited by Defendant in opposition to

  characterizing Defendant as a state actor considered the public function argument nor did

  they contain similar facts that could lead a reasonable jury to conclude that Defendant's

  actions caused SB 259 to fail in order to prevent mandatory changes to its discriminatory

  Title IX hearings.

          Defendant must be held liable for its decision to prosecute a consensual sexual

  encounter as if it was sexual assault just like any local state's attorney or judge would be

  liable if he/she decided to convict Plaintiff in a proceeding without rules of evidence,

  without sworn testimony, without the right to make objections, and without a hearing

  where Plaintiff could listen to adverse witness testimony.

          Traditionally, the decision to investigate, decision to formally charge, and

  decision to commence a prosecution following accusations of a sexual assault were

  functions within the exclusive prerogative of the State. See, e.g., Scott v. Northwestern

  Univ. School of Law, 1999 WL 134059 (N.D. Ill., March 8, 1999); see also Jackson v.


  5
    First Defendant tried to argue the merits of its USAIB Procedures in opposition to the proposed laws.
  Defendant's merit based arguments appeared to fail and local politicians seemed to be seriously considering
  passing the proposed laws that would highly regulate Title IX hearings. According to local media reports,
  just before the laws were up for a vote, somebody with knowledge of Defendant's Title IX investigations
  conveniently leaked the name of a student Defendant convicted for sexual assault, which caused the
  proposed laws to fail based on speculation that the proposed changes were intended to allow this student's
  parent to reverse his conviction.


                                                      7
Case: 4:19-cv-00300-JMB Doc. #: 57 Filed: 07/23/19 Page: 8 of 36 PageID #: 1635



  Metropolitan Edison Co., 419 U.S. 345, at 353 (1974); Baker v. Kohn, 457 U.S. 830, at

  842 (1982).

         In Scott, the court concluded that Northwestern University's private police force

  can act under the color of state law for purposes of §1983. In reaching this holding, the

  court reasoned that "[T]o permit the state to delegate its police powers to Northwestern

  University and then shield the Northwestern police force from liability when, in

  exercising these powers, it violates the rights of students, employees, and visitors would

  pervert the language and intent of § 1983." Id., pg *6.

         In a case like this where police and prosecutors decide to let Defendant

  exclusively handle the investigation and prosecution of a sexual assault allegation,

  Defendant is performing a public function, and should be held accountable under § 1983

  and §1985(3) for its decision to prosecute Plaintiff using a procedure that it knew would

  not satisfy due process. Defendant has police and prosecutorial powers and is now

  asking the Court to shield it from liability when, in wrongfully exercising these powers, it

  violated the rights of Plaintiff. Defendant must be held accountable for its illegal

  exercise of police and prosecutorial discretion.

         Based on the unique facts of this case, prior case law is undecided on the issues of

  (a) whether Defendant should be held to be a state actor based on the facts and legal

  theories alleged in this case, and (b) whether §1985(3) applies to a private university

  performing the traditionally public function of branding someone a sex offender, while

  acting under the color of federal and state law, and while being encouraged by state

  politicians and local police and prosecutors to conduct disciplinary hearings involving




                                               8
Case: 4:19-cv-00300-JMB Doc. #: 57 Filed: 07/23/19 Page: 9 of 36 PageID #: 1636



  questionable sexual assault claims in a manner that increases convictions, but deprives

  male students of free speech, property and liberty without due process.

            State colleges and universities must ensure their Title IX hearings satisfy the

  Fourteenth Amendment's due process requirements before they brand students as rapists,

  so why should anything less be expected from private colleges and universities

  conducting Title IX hearings required for their continued receipt of federal funding.

      II.    GENDER BIAS SUFFICIENTLY ALLEGED - ALL TITLE IX CLAIMS MUST STAND

            Unlike any of the Title IX cases cited by Defendant, the Amended Complaint and

  Exhibits provide compelling evidence that gender bias was a motivating, if not the only

  factor that caused the erroneous outcome in this case. The Amended Complaint provides

  sufficient facts to support a conclusion that public pressure from students, alumni6, local

  media, administrators and/or the Office of Civil Rights caused Defendant to sacrifice the

  future of an innocent student in order to prevent further backlash from female students

  and additional negative PR from local media.

            Rather than correct any assumptions developed when Panel members read the

  false Op-ed's, and/or listened or read about Plaintiff's accusers' statements at the Title IX

  protest (incited by the false, misleading and defamatory Op-ed titled "Not a Threat"),

  Defendant chose not to correct mistaken beliefs that Plaintiff had assaulted multiple

  women since this theory conformed to the Defendant's gender based assumption that

  serial male offenders commit sexual assaults and women almost never falsely report

  sexual assault. Plaintiff also alleges the Defendant's Title IX training materials caused




  6
    See EXHIBIT 21 - page 7, a concerned alum voices her concern that a male student has been allowed to
  remain on campus for years after the University allegedly first received complaints against Plaintiff.


                                                     9
Case: 4:19-cv-00300-JMB Doc. #: 57 Filed: 07/23/19 Page: 10 of 36 PageID #: 1637



   further bias against Plaintiff.7 Defendant knew the Panel heard about the other

   accusations made against Plaintiff, knew he had been acquitted on all the other sexual

   and physical assault charges, but decided to withhold evidence of these exonerations

   from the Panel members since it would not support their intended result; a conviction of

   Plaintiff on Jane Roe's claim.

           None of the Defendant's cited cases foreclosed on the possibility of using the

   types of evidence the Amended Complaint alleges in support of an inference that gender

   bias affected the erroneous outcome. Defendant's Motion tends to cite cases where prior

   Courts allowed discovery then ruled against the plaintiffs on summary judgment motions.

   However, most recent federal decisions prove it would be an abuse of discretion for this

   Honorable Court to dismiss Plaintiff's Title IX claims.

           When all the allegations are accepted as true, giving the averments a liberal

   construction, and making those reasonable inferences fairly deductible from the facts

   stated, this case has alleged specific facts to support an inference that Washington

   University discriminated against Plaintiff, based at least in part, on his gender, creating a

   plausible inference that the proceedings were influenced by gender bias.

           Defendant correctly cites Doe v. Saint Paul Conservatory for the Performing Arts,

   2018 WL 2431849, at pg *3 (D. Minn. 5/30/2018) (where the student admitted to

   allegations of sexual harassment) for the quotation that "[T]itle IX should be liberally

   construed to give school administrators...the flexibility they require to initiate a



   7
     The training materials allegedly informed Panel members, among other subjects, that female students
   almost never falsely report sexual assault, that most sexual assaults on campus are committed by serial
   rapists, and that little weight should be placed on female student's initial statements about an encounter
   being consensual. See page 8 of the Panel's decision (EXHIBIT 13) for evidence lacking in Doe v. Grinnell
   College, but present in this case, regarding the proximate cause link between the biased training materials
   and the erroneous outcome.


                                                       10
Case: 4:19-cv-00300-JMB Doc. #: 57 Filed: 07/23/19 Page: 11 of 36 PageID #: 1638



   reasonable disciplinary response." Washington University is not in the business of

   prosecuting sexual assault claims, so this case falls outside of Defendant's area of

   expertise and judicial supervision is required to ensure fundamental fairness.

            Colleges are allowed to be flexible with their internal procedures, but no federal

   or state court decision has stated that school administrators should use that flexibility to

   deprive civil rights of accused students, then shield themselves from liability to lawsuits,

   and avoid public disclosure from judicial review actions, based on a completely one-

   sided and unfair administrative procedure.

   (A)      Erroneous Outcome (Count 4) and Hostile Environment (Count 2 Theory
            Title IX Claims Must Stand

            As to the first prong, assuming the allegations in the Amended Complaint are

   true, Plaintiff proffers enough facts that cast doubt on the accuracy of the outcome of his

   disciplinary process. Plaintiff has alleged the Panel's decision and denial of his Appeal

   was not impartial as evidenced by the wrongful determinations of responsibility, and the

   Provost's wrongful denial of his appeal.

            While the specific cause of each Panel members bias against Plaintiff may still up

   for debate, the Panel members determinations that Jane Roe was incapacitated and that

   Plaintiff should have known she was unable to consent were not based on the evidence,

   were arbitrary, and were clearly the product of actual bias against Plaintiff because he

   was a male student accused of multiple physical and sexual assaults on female students.8


   8
     In this case, the Panel members were either biased against men due to (a) the inflammatory information
   describing Plaintiff as a serial rapist from the false Op-ed's and Title IX protest, (b) pressure asserted on the
   Panel and Title IX Director from key administrators such Lori White, Holden Thorp and Chancellor
   Wrighton to convict Plaintiff rather than feel the public's backlash from his acquittal, (c) Lori White's Op-
   ed in which she mandates support for Plaintiff's female accusers, (d) pre-existing gendered assumptions
   (e.g., (i) women do not desire, like, want or pursue sex, (ii) women would not consent to meaningless sex,
   (iii) women are incapable of asserting themselves in sexual situations with men, (iv) women do not consent
   to sex while not on birth control, (v) college women lack the mental capacity required to legally consent to


                                                          11
Case: 4:19-cv-00300-JMB Doc. #: 57 Filed: 07/23/19 Page: 12 of 36 PageID #: 1639



            Plaintiff has alleged specific facts proving gender bias caused his conviction,

   including but not limited to the following: (1) patters of decision making by the

   University and its Title IX Panel9 including its decisions to resolve all facts against

   Plaintiff by ignoring/excluding all evidence that failed to conform to gender based

   assumptions about male and female roles in heterosexual relationships; (2) patters of

   decision-making, including Defendant's decision to ignore the 2017 Dear Colleague

   Letter and its public opposition to local and federal efforts to ensure students accused of

   sexual assault receive due process; (3) false public statements by Plaintiff's accusers and

   conclusory statements by pertinent University officials that prejudiced Plaintiff's right to

   an impartial decision; (4) public comments by University administrators calling for

   students and faculty to stand with Plaintiff's accusers; (5) external pressures from

   students, local media, and the federal government to better protect its female students; (6)

   selective enforcement of the conduct code against Plaintiff but not against similarly

   situated female students who fabricated physical and sexual assault claims against him;

   and (7) deliberate indifference to Plaintiff's claims that he was innocent and female

   students were conspiring to destroy his future by false Op-ed's10 and bad faith claims.

            Since the determinations of responsibility were the basis of Defendant's decision

   to dismiss Plaintiff, evidence that the Panel's determinations, or the appellate review of

   those determinations, was not impartial is of heightened significance.




   sex while intoxicated, (vi) men only think with their di***), and/or (e) due to gendered assumptions
   developed by the Panel members as a result of Defendant's Title IX training.
   9
     Including the Panel's decisions to ignore all evidence that failed to conform to their chauvinistic beliefs
   that men cannot control their sexual impulses and that women do not want or pursue meaningless sex.
   10
      See EXHIBIT 21 - pages 5-6, a concerned attorney with a nephew at Washington University puts the
   Defendant on notice of the probable conspiracy hatched by "Not a Threat," since "IT MAKES NO
   SENSE!"


                                                         12
Case: 4:19-cv-00300-JMB Doc. #: 57 Filed: 07/23/19 Page: 13 of 36 PageID #: 1640



          1. Determinations of Responsibility in Jane Roe v. John Doe

          None of the Panel's determinations of responsibility were supported by the

   evidence presented to the Panel. The Panel decided all facts in favor of Jane and ignored

   all evidence in favor of John based on the Defendant's and the Panel member's outdated

   and discriminatory views of gender and sexuality. The determinations in this case can

   only be explained by the Panel's gendered assumption that Jane would not consent to sex

   she felt was meaningless. As in the cases of Grinnell College and Quinnipiac Univ., in

   this case, the Panel's determinations ignored all evidence that failed to conform to the

   Defendant's chauvinistic attitude. See Grinnell College, July 9, 2019 Order at pages 23-

   26, and Quinnipiac Univ., July 10, 2019 Order at pages 23, 25.

          Unlike Rossley v. Drake, 342 F.Supp.3d 904 (S.D. Iowa 2018) (multiple

   witnesses testified they saw accuser drink enough to become incapacitated, then upon

   withdrawing consent, the accuser ran home), unlike Doe v. Colgate Univ., 2019 WL

   1904515 (2nd Cir. Jan. 15, 2019) (3 female accusers said Doe touched them without

   consent, Doe denied all 3 accusations of groping), and unlike Doe v. George Washington

   Univ., 305 F.Supp.3d 126 (D.D.C. 2018) (female had 10+ drinks in a short time span, her

   friends confirmed she sounded severely intoxicated just before the assault, she eventually

   said "no, stop," which was ignored by the guy, and she stumbled home just after the

   alleged assault), in this case, there was no evidence Jane was incapacitated, there was no

   evidence she ever withdrew consent, and Plaintiff even admitted to a second sexual

   encounter that Jane could not recall. There was no credibility dispute for the Panel to

   resolve in this case, yet they chose to believe Jane's unbelievable claims that she was not

   that type of girl, that she just wanted plaintiff's emotional support (although she left her




                                                 13
Case: 4:19-cv-00300-JMB Doc. #: 57 Filed: 07/23/19 Page: 14 of 36 PageID #: 1641



   girlfriends to go see Plaintiff), and that she was not telling her friends the truth when she

   initially told them her encounter with Plaintiff was totally consensual.

          Plaintiff's appeal, attached to the Amended Complaint as EXHIBIT 15, provides

   sufficient proof to prove the determinations of responsibility can only be explained by the

   Panel members bias against men...they were not capable of believing that a female would

   pursue and initiate apparently meaningless sex with someone she barely knew.

          Plaintiff provided a detailed account of his entire evening with Jane, including

   very specific descriptions of how Jane verbally and physically initiated both of their

   sexual encounters that night. Plaintiff testified to statements and actions by Jane that

   proved he received consent for every sexual act that night. Plaintiff testified that Jane

   directed him on what she wanted throughout the encounter, she was always conscious,

   always verbal and never slurring her words throughout the occurrence. Jane did not

   recall what she was saying to John during sex, but she categorically denied saying

   everything that Plaintiff claimed she said that night, since, according to Plaintiff, those

   sexually explicit statements were completely out of character for this self-described shy

   and sexually reserved girl.

          Jane's ex-boyfriend even confirmed Plaintiff's claim that Jane became more

   sexually aggressive and did in fact tell her ex-boyfriend exactly what she wanted during

   prior sexual encounters with him. See EXHIBIT **, Second Panel Interview of Witness

   *. "Nevertheless, the Panel unanimously believes that it is more likely than not that the

   Respondent should have been aware that the Complainant was incapacitated. Again, our

   conclusion is based on the totality of the evidence we reviewed." EXHIBIT 13 - Panel




                                                 14
Case: 4:19-cv-00300-JMB Doc. #: 57 Filed: 07/23/19 Page: 15 of 36 PageID #: 1642



   Decision, page 9. The quotation from Exhibit 13 above provides a perfect example of a

   conclusory allegation without any specific factual support.

          Plaintiff has alleged he was expelled due to gender-based assumptions that

   prevented his Panel members from being fair and a jury could easily conclude this based

   on the evidence contained within the Amended Complaint and 29 Exhibits.

          Why didn't the Panel believe anything Plaintiff told them about the evening with

   Jane, apart from believing his sarcastic comment about drink strength was serious...

   because the Panel believed drunk men only think with their di***, because they believed

   it was out of character for a female to initiate or desire meaningless sex, and because they

   believe intoxicated female students lack the mental capacity to decide who they want to

   sleep with when drunk.

          Jane vomited one time after she and Plaintiff had sex the first time, and a couple

   of hours prior to their second sexual encounter. The Panel members concluded this must

   have been due to drinking enough to cause incapacitation, conveniently omitting

   evidence provided by Jane that her consumption of controlled medications or failure to

   eat anything may have been contributing factors to her throwing up one time. Had Jane

   thrown up due to too much alcohol, she would have thrown up more than once.

          Regardless, the Panel's decision failed to identify when Jane was incapacitated

   throughout the evening and failed to identify whether she was mentally or physically

   incapacitated. Was Plaintiff supposed to know Jane was incapacitated and unable to

   consent before she threw up? Was he supposed to know she was incapacitated the

   second time they had sex which was 2 hours after she threw up and only after she

   expressed her love for Plaintiff, referenced a conversation they had earlier, and once




                                               15
Case: 4:19-cv-00300-JMB Doc. #: 57 Filed: 07/23/19 Page: 16 of 36 PageID #: 1643



   again told plaintiff she wanted him inside her? Plaintiff provided the only account of

   what actually happened, yet due to gender biased beliefs, all 3 Panel members chose not

   to believe the truth.

            Defendant would like the Court to believe that since Plaintiff beat the other 2

   accusers' claims of physical and sexual assault, this proves Defendant was fair in all

   cases. To the contrary, the 3 accusers claims were all factually different that Jane Roe's

   claim, they were all tried using different fact finders, different procedures, and did not

   support a pattern of misconduct inference. Plaintiff produced a video11 that got him

   acquitted on his ex-girlfriend's claims, but that does not mean he got a fair or impartial

   hearing in Jane's case.

            The Panel members were provided with a text message in which Jane expresses

   doubt about Plaintiff being a bad guy. Jane admits that she decides to file a Title IX

   claim because a co-conspirator lied to her about Defendant's prior knowledge of

   Plaintiff's predatory nature. Nevertheless, the Panel ignores this physical evidence and

   determined Jane was not coerced into filing the complaint against Plaintiff12.

            2. Defendant's Cited Cases are Distinguishable

            Comments by members of the university and its officials evidencing gender bias,

   or a pattern of decision-making that tends to show the influence of gender will suffice to

   sufficiently plead a cause of action under Title IX using the erroneous outcome theory.




   11
      This video is referenced in the Amended Complaint and should be reviewed by the Court before deciding
   this motion to get a better idea of the reasons N.A.T. was false. The video is attached hereto as EXHIBIT
   31 and has been filed under seal.
   12
      Although the Panel did interview this co-conspirator and author of "Not a Threat," their investigation into
   the alleged conspiracy ended when this witness said she did not recall her first conversations with Jane and
   they never asked her any questions regarding the truth of the allegations mentioned in her public statements
   regarding the claims against Plaintiff.


                                                        16
Case: 4:19-cv-00300-JMB Doc. #: 57 Filed: 07/23/19 Page: 17 of 36 PageID #: 1644



   See e.g. Doe v. St. John's Univ., 2017 WL 4863066, at pg *3 (D. Minn. Oct. 26, 2017);

   Doe v. Loh, 2018 WL 1535495, at pg *9 (D. Md. Mar. 29, 2018).

          Unlike Pierre v. Univ. of Dayton, 2017 WL 1134510, (6th Cir., Mar. 15, 2019),

   the Complaint in this case alleges specific facts that establish a causal connection

   between the flawed proceeding and gender animus.

          Unlike Doe v. St. John's Univ., 2017 WL 4863066, (D. Minn. 10/26/2017), the

   Complaint here alleges more than just a procedurally flawed proceeding led to an

   erroneous outcome.

          Unlike Doe v. Loh, the Complaint in this case alleges much more than just the

   University's support for the interests of victims of sexual violence to show the University

   was indifferent or hostile to the needs of male students.

          Unlike Doe v. College of Wooster, 243 F.Supp.3d 878, at pg 888 (N.D. Ohio Mar.

   17, 2017) which only addresses the 20111 Dear Colleague Letter, the Amended

   Complaint alleges Defendant adopted a practice of railroading students accused of sexual

   assault in part due to the 2011 Dear Colleague Letter since it was aligned with feminist

   beliefs, then Defendant decided not to adopt the suggestions in the 2017 Dear Colleague

   Letter since they came from an apparently more male friendly federal government.

          The Amended Complaint alleges facts which permit the Court to infer that

   Defendant intentionally discriminated against Plaintiff based on his sex. Similar to the

   facts supporting the Second Circuit's decision in Doe v. Columbia Univ., 831 F.3d 46

   (2nd Cir. 2016), the Complaint alleges that Defendant had been severely criticized in the

   student body and in the public press for its inability to protect its female students from

   sexual assault by male students.




                                                17
Case: 4:19-cv-00300-JMB Doc. #: 57 Filed: 07/23/19 Page: 18 of 36 PageID #: 1645



            In addition to Doe v. Columbia, at least 30 other cases13 provide additional

   examples of cases like this where plaintiffs have sufficiently alleged Title IX claims so as

   to withstand dismissal, some examples include: Doe v. Amherst College, 238 F.Supp.3d

   195 (D. Mass. 2017); Doe v. Rhodes College, 2:19-cv-02336, Order on Plaintiff's Request

   for a TRO, filed June 14, 2019 (W.D. Tenn.); Doe v. Grinnell College, 4:17-cv-00079,

   Order on Defendant's Motion for Summary Judgment, filed July 9, 2019 (S.D. Iowa);

   Doe v. Quinnipiac Univ., 3:17-cv-364, Ruling on Defendant's Motion for Summary

   Judgment, filed July 10, 2019 (D. Conn.); Fogel v. The Univ. of the Arts, 18-5137,

   Memorandum on Defendant's Motion to Dismiss, filed Mar. 27, 2019 (E.D. Penn.); Doe

   v. Syracuse, 5:18-CV-377, Memorandum on Defendant's Motion to Dismiss, filed May 8,

   2019 (N.D.N.Y.); Doe v. Univ. of Denver, 16-cv-00152, Order of Defendant's Motion for

   Summary Judgment, filed Mar. 13, 2018 (D. Colo); Neal v. Colorado State Univ.-Pueblo,

   2017 WL 633045 (D. Colo.); Norris v. Univ. of Colorado, 362 F.Supp.3d 1001 (D. Colo.

   2019); Doe v. Marymount Univ., 297 F.Supp.3d 573 (E.D. Va. 2018); Wells v. Xavier

   Univ., 7 F.Supp.3d 746 (S.D. Ohio 2014); and Prasad v. Cornell, 5:15-cv-322 (N.D.N.Y.

   Feb. 24, 2016).

            The Complaint alleges that the training materials provided to the Title IX Panel

   members caused them to assume Jane Doe was truthful in her claim of sexual assault and

   doubt Plaintiff's claim of consent14. Discovery is required for Plaintiff to more fully

   explain how the training materials caused the Panel members decision to discriminate

   against Plaintiff based on his gender, but Plaintiff has certainly alleged enough facts to



   13
      Which can be provided by Plaintiff's counsel upon a request by the Court for additional support to deny
   Defendant's Motion.
   14
      See page 8 of the Panel's Decision (Exhibit 13) - example of why Plaintiff can prove proximate cause.


                                                       18
Case: 4:19-cv-00300-JMB Doc. #: 57 Filed: 07/23/19 Page: 19 of 36 PageID #: 1646



   support a conclusion that discovery will reveal additional evidence that the erroneous

   outcome in this case was caused by gender discrimination.

            Plaintiff has alleged the panelists were all biased against Plaintiff since they were

   trained to believe he was guilty and then decided he was guilty when a witness confirmed

   that Plaintiff was the subject of the false Op-ed's published by the University's student

   newspaper. Plaintiff has alleged the outcome was erroneous in part due to the

   University's failure to investigate Plaintiff's claims that female students were attempting

   to destroy his future by filing false allegations of sexual assault. Plaintiff has alleged the

   University could have provided him with the same procedural safeguards it provides

   female students accused of conduct violations that may result in expulsion15, but due to

   his gender (only men get accused of having sex with someone who is incapacitated by

   means of voluntary intoxication) the University decided to try him using USAIB

   Procedures.

            There is nothing implausible, conclusory, or unreasonable about the Complaint's

   suggested inference that in this case, based on all the negative press and the false

   information provided by John's Doe's accusers in Op-ed's, that the panel adopted a biased

   stance in favor of the accusing female and against the defending male in order to avoid

   further criticisms that Defendant turned a blind eye to such assaults. Defendant was

   motivated in this instance to accept the female's accusation of sexual assault and reject

   the male's claim of consent, so as to show the student body and the public that the

   Defendant is serious about protecting female students from sexual assault.




   15
    USCC hearings provide students with the right to cross, the right to a live hearing, the right to 7 decision
   makers, and get realistic appeal options.


                                                        19
Case: 4:19-cv-00300-JMB Doc. #: 57 Filed: 07/23/19 Page: 20 of 36 PageID #: 1647



          As the country learned from the Duke lacrosse case and the 2014 University of

   Virginia gang rape hoax, public media outlets are quick to cover stories that play into

   existing bias in our society, and in cases such as this, the Courts must be most critical

   about the process afforded to the accused.

          Defendant's USAIB Procedures confer benefits to female students and punish

   male students without any due process protections. At Washington University, only male

   students get accused of sexual assault, only male students get prosecuted using USAIB

   Procedures, and only male students get expelled without first being given a hearing and

   an opportunity to cross examine adverse witnesses. While USAIB procedures say they

   apply to male and female students equally, only men get accused of sexual assault via

   voluntary incapacitation claims, so only men get punished using the less fair procedures

   used by Defendant when deciding cases that could result in expulsion.

          Plaintiff has alleged that similarly situated female students were encouraged to

   file complaints alleging Plaintiff violated the University's Student Code of Conduct while

   Plaintiff was dissuaded from filing a complaint. Unlike the situation in Stenzel v.

   Peterson, 2017 WL 4081897, at *6 (D. Minn. 9/13/2017), in this case, Plaintiff has

   alleged specific facts to indicate Plaintiff was treated differently during the process

   because of his gender.

          Plaintiff has also provided evidence that the Defendant conducted the hearing in a

   discriminatory manner in that Jane was permitted to provide a second response to the

   Investigator's report, while John was not. Jane was asked leading questions during her

   interview and was never pressured into answering questions when she became angry.

   John was repeatedly asked questions that tended to assume he was guilty (e.g., Did you




                                                20
Case: 4:19-cv-00300-JMB Doc. #: 57 Filed: 07/23/19 Page: 21 of 36 PageID #: 1648



   expect she was going to have sex with you that night) and was ignored by the Panel even

   though he was the only witness with any memory of the events in question. The

   Complaint sufficiently states facts that permit an inference that the University conducted

   the hearing in discriminatory manner that favored the female over the male student, and

   together with all other evidence of gender bias, including evidence of selective

   enforcement and deliberate indifference, the Complaint has alleged sufficient facts to

   support an Erroneous Outcome claim.

   (B)    Plaintiff's Deliberate Indifference/Selective Enforcement (Count 3) Claim
          Must Stand

          "To sufficiently state a deliberate-indifference claim under Title IX, Plaintiff must

   allege that a University official who had authority to institute corrective measures had

   actual notice of, and was deliberately indifferent to, the misconduct of which Plaintiff

   complains." Doe v. St. John's, at *4 (2017).

          Unlike Doe v. Princeton, 2018 WL 2396685 (D. N.J. Feb. 6, 2018) where

   Princeton actually investigated, charged and convicted a male student for making false

   statements that another man raped him, in this case, Washington University had notice

   that Plaintiff was claiming his accusers were lying. Because Plaintiff was male and his

   accusers were female, Defendant decided not to investigate or charge his accusers with

   conduct violations based on their allegedly false claims of assault.

          Contrary to Defendant's argument that Plaintiff has failed to identify any similarly

   situated female students, there is no requirement that Plaintiff must file a complaint with

   Defendant's Title IX Office in response to an alleged claim of misconduct. See Doe v.

   Miami Univ., 882 F.3d 579 (6th Cir. 2018) (“The district court was incorrect to suggest

   that John needed to have made a formal complaint about Jane in order to plead a



                                                21
Case: 4:19-cv-00300-JMB Doc. #: 57 Filed: 07/23/19 Page: 22 of 36 PageID #: 1649



   deliberate-indifference claim. We require only that ‘the funding recipient had actual

   knowledge of the sexual harassment,” and not that the plaintiff followed a formal

   procedure to put the funding recipient on notice’”) (citing Patterson v. Hudson Area

   Schs., 551 F.3d at 445 (6th Cir. 2009)).

          If Jane sued Defendant for causing her alleged assault, the allegations from "Not a

   Threat" provide perfect examples of deliberate indifference claims that should get

   dismissed. Prior to April 2018, when the girls reported their claims, Defendant had never

   learned about allegations involving Plaintiff, so prior to April 2018, Defendant could not

   have been deliberately indifferent to such claims.

          Defendant failed to remove or correct false information published by its student

   newspaper regarding the accusations against Plaintiff. These articles subjected Plaintiff

   to discriminatory intimidation, ridicule and insult based on his gender, prevented Plaintiff

   from receiving an impartial decision and caused his final semester at college to be

   permeated with discrimination. Clearly Defendant had the power to control its students

   from publishing false Op-ed's, or at least had the power to remove or redact them online,

   in a Washington University student newspaper that would affect a male student's right to

   basic fairness at a Title IX hearing.

          Plaintiff alleged he informed Defendant that females had filed Title IX

   Complaints against him in bad faith, but Defendant failed to investigate or prosecute

   these similarly situated female students, then told Plaintiff he would be punished

   (Defendant's anti-retaliation policy) if he continued to speak about his alleged conspiracy

   by female students to ruin his future by filling false Title IX Complaints.




                                                22
Case: 4:19-cv-00300-JMB Doc. #: 57 Filed: 07/23/19 Page: 23 of 36 PageID #: 1650



             The Complaint alleges specific facts to permit the Court to draw an inference that

   the University was deliberately indifferent to acts of student-on-student harassment when

   the victim was a male. Due to his gender, Plaintiff's educational experience at

   Washington University ended with discriminatory intimidation, ridicule, and insult that

   was so sufficiently severe, pervasive, and objectively offensive that it deprived Plaintiff

   of access to educational opportunities (law school) and the benefits provided by his

   school.

             "To support a claim of selective enforcement, a plaintiff must demonstrate that a

   female was in circumstances sufficiently similar to his own and was treated more

   favorably by the educational institute." Doe v. Princeton, 2018 WL 2396685 at pg *5.

             As to the theory of selective enforcement, Plaintiff has alleged that he notified the

   University of bullying and harassment by a similarly situated fellow Senior female

   student. Although the University was in a position to prevent female students from

   depriving Plaintiff of his education and future based on his gender, the University failed

   to investigate his complaints against the female students then let the female students

   graduate, despite ongoing Title IX investigations that should have prevented the

   University from releasing their transcripts pending a review of their claims to ensure they

   were made in good faith.

             The Complaint alleges that female students used bogus Title IX Complaints to get

   Plaintiff wrongfully kicked off campus, knowing Defendant's Title IX office would

   believe their claims of sexual assault, and protect them from Plaintiff's "retaliatory"

   claims, regardless of the truth.




                                                  23
Case: 4:19-cv-00300-JMB Doc. #: 57 Filed: 07/23/19 Page: 24 of 36 PageID #: 1651



          Plaintiff has alleged facts that prove he informed University agents about a

   physical assault on him orchestrated by a similarly situated female student. Defendant

   failed to investigate his claims against that the similarly situated female student and let

   her graduate on time despite Plaintiff's substantiated allegations against her.

          The Complaint alleges specific facts to permit the Court to draw an inference that

   the University decided not to investigate Plaintiff's claims against female students, at

   least in part, because he was a male complaining of sexual harassment by female

   students.

          Instead of investigating the merit of his claims against females, the University

   decided Plaintiff was guilty without conducting any investigation into the merit of his, or

   the female students' claims; the Court must assume this presumption of guilt was, at least

   in part, based on gender bias.

   III.   IF THE UNIVERSITY CONDUCT CODES DO NOT CREATE A CONTRACTUAL
          RELATIONSHIP BETWEEN THE PARTIES, THEN PLAINTIFF'S EXPULSION MUST
          BE DECLARED VOID

          Although Missouri has yet to recognize student codes as contracts, this case

   should be the first. Defendant's course of conduct and partial performance in reliance on

   USAIB Procedures and University Student Code of Conduct establishes the parties had a

   valid legal contract; or, in the alternative, the Defendant had no right to refuse to give

   Plaintiff his degree, regardless of the findings by its Title IX Panel.

          If this Honorable Court accepts Defendant's arguments that its Title IX procedure

   is too vague to be unenforceable by students, then it was clearly drafted by Defendant in

   a manner intended to deny students of any legally enforceable promises of fairness.

   USAIB Procedures constitute an unconscionable adhesion contract and the Court should




                                                 24
Case: 4:19-cv-00300-JMB Doc. #: 57 Filed: 07/23/19 Page: 25 of 36 PageID #: 1652



   write in terms so as not to deny Plaintiff the benefits he bargained for when he paid his

   tuition and successfully completed the required credits. Plaintiff believed Defendant was

   promising him a fair process and an impartial decision that was supported by a

   preponderance of the evidence, so the Court should modify the contracts between the

   parties to include a guarantee that Defendant promised to adjudicate Title IX claims

   against Plaintiff using due process that satisfied procedural due process.

          According to the 8th Circuit in Oglala Sioux Tribe v. Andrus, 603 F.2d 707, 714

   (8th Cir. 1979), "[t]he federal rules, and the decisions construing them, evince a belief

   that when a party has a valid claim, he should recover on it regardless of his counsel's

   failure to perceive the true basis of the claim at the pleading state, provided always that a

   late shift in the thrust of the case will not prejudice the other party in maintaining a

   defense upon the merits."

          Like Grinnell College, Defendant argues Plaintiff has failed to plead specific

   deviations from the USAIB and USCC. Regardless, Defendant has notice of Plaintiff's

   allegation that his disciplinary proceeding was unfair, and the decision was erroneous.

   Plaintiff's broad description of his contract claims in the Amended Complaint does not

   prejudice Defendant or prevent it from adequately defending this matter. Plaintiff may

   eventually amend the breach of contract claim to match the evidence once discovery is

   complete, but in addition to the cited breaches in the Amended Complaint, based on a

   few recent case decisions cited herein, and in addition to proving a breach by Defendant's

   failure to apply a preponderance of evidence standard, Plaintiff appears to be able to also

   prove breach of contract claims based on Defendant's failure to abide by Title IX, and by

   its wrongful denial of Plaintiff's appeal.




                                                 25
Case: 4:19-cv-00300-JMB Doc. #: 57 Filed: 07/23/19 Page: 26 of 36 PageID #: 1653



          Even when student codes expressly state that they do not constitute a contract,

   either express of implied, or are subject to change at the University's discretion, such

   language alone does not preclude a student's breach of contract claim. In Quinnipiac

   Univ., the District Court of Connecticut recently considered similar facts and concluded a

   fact finder must decide whether the student code and Title IX policy created an

   enforceable contract. In Quinnipiac, on page 41 of the July 10, 2019 Order, the court

   quotes a prior decision on the issue of whether the student code can be a contract:

          The existence of an implied contract is a question of fact...Employee
          Handbooks can form an implied contract. Christensen v. Bic Corp., 18
          Conn. App. 451, (1989). Employee Handbooks can form an implied
          contract. Id. Here, it cannot be gainsaid that there was some sort of
          contractual agreement between QU and the plaintiff for QU to provide an
          education to the plaintiff and for the plaintiff to pay some amount of
          tuition to QU for that education. See Bass v. Miss Porter's School, supra,
          738 F. Supp. 2d at 320. Therefore, the contours of that contract were
          informed to some degree by the Student Handbook and the Student Code
          of Conduct. Indeed, QU's reliance upon the Student Handbook and the
          Student Code of Conduct as justification for its suspension of plaintiff is
          ample evidence of that. Accordingly, QU cannot now deny the plaintiff's
          claims based upon the same sections of the Student Handbook.

          Unlike the facts in Nickel v. Stephens College, 480 S.W.3d 390 (WD Appeals

   Court of Missouri 2015), where the student was not expelled pursuant to a certain

   provision of the relevant student code, in this case, Plaintiff was expelled pursuant to

   USCC and USAIB Procedures. Absent the contract rights contained in the USCC and

   USAIB Procedures, Defendant's conviction of plaintiff and his subsequent expulsion

   would be void.

          Defendant relies on the lack of case law in Missouri in support of its argument

   that Plaintiff has failed to plead a contract exist between the parties. The fact that

   Missouri courts have not yet had a chance to decide a case like this simply means the law




                                                 26
Case: 4:19-cv-00300-JMB Doc. #: 57 Filed: 07/23/19 Page: 27 of 36 PageID #: 1654



   is unsettled on Plaintiff's breach of contract claim. Thus, it is within this Court's

   discretion to permit the breach of contract claims to survive Defendant's Motion to

   Dismiss.

             In Doe v. Trustees of Boston College, 892 F.3d 67, at 88-89 (1st Cir. 2018), the

   First Circuit stated "[W]e agree with the Does that the implied covenant of good faith and

   fair dealings imposed on every contract by Massachusetts law, applied in the context of

   school disciplinary proceedings, creates an independent duty to provide basic fairness.

   See Uno Rests., Inc. v. Bos. Kenmore Realty Corp., 441 Mass. 376, 805 N.E.2d 957, 964

   (2004).

             In Cloud v. Trs. of Bos. Univ., 720 F.2d 721, at 725 (1st Cir. 1983) (citing

   Coveney, 388 Mass. 16, 445 N.E.2d 136, 139 (1983)) ("[W]hen a hearing is held, it must

   be conducted fairly."), the First Circuit recognized that even where a student does not

   have a contractual right to a disciplinary hearing, if a school does hold a hearing, the

   school has a duty to conduct it with basic fairness.

             On January 16, 2019, in the case of Doe v. Rollins College, 6:18-cv-1069-Orl-

   37KRS, pg. 11 (M.D. Fla. Jan. 16, 2019), the Florida District Court ruled Plaintiff's

   breach of contract claims could withstand Defendant's 12(b)(6) motion. Just like in this

   case, Plaintiff contended that his enrollment in college, payment of tuition and fees, and

   attendance gave rise to a relationship, contractual in nature. The terms of this contract

   were set forth in the student handbook and in his college's policies and procedures, which

   incorporated the sexual misconduct policy and accompanying student Bill of Rights.

             In Doe v. George Washington, 305 F.Supp.3d 126, (D.D.C. 2018), over

   Defendant's objection, despite the fact that the Code of Conduct was written and could be




                                                  27
Case: 4:19-cv-00300-JMB Doc. #: 57 Filed: 07/23/19 Page: 28 of 36 PageID #: 1655



   changed unilaterally by the school, the Court granted plaintiff's motion for partial

   summary judgment finding that the Code of Conduct was a contract between the student

   and his school.

          In Doe v. Univ. of Notre Dame, 2017 WL 1836939 (N.D. Ind. May 8, 2017), the

   Indiana District Court granted Plaintiff's Motion for a temporary restraining order. That

   Court found Plaintiff could allege a valid breach of contract claim based on Notre Dame's

   failure to provide a “prompt, fair and impartial investigation and resolution” of

   disciplinary complaints involving sexual violence, stalking and dating violence.

   Accordingly. the general promise from that student code of conduct was found to be an

   identifiable contractual promise.

          Defendant took Plaintiff's tuition money and Plaintiff performed the hard work

   necessary to complete all academic course credits required for other similarly situated

   students to receive a degree from Washington University. Defendant's Motion does not

   dispute that Plaintiff has met all the academic requirements for a diploma/degree.

          Unlike Rice v. West End Motors, Co., 905 S.W.2d 541 (Mo. App. E.D. 1995),

   cited on page 27 of Defendant's Motion, Plaintiff's tuition checks were cashed, and his

   funds have not been returned.

          Defendant's USAIB Procedure appears to be an unconscionable adhesion

   contract, as it appears to be "a form contract created and imposed by a stronger party

   upon a weaker party on a take this or nothing basis, the terms of which unexpectedly or

   unconscionably limit the obligations of the drafting party." Park Irmat Drug Corp., v.

   Express Scripts Holding Co., 911 F.3d 505, at pg 513 (Mo. Ct. Ap. 2013).




                                                28
Case: 4:19-cv-00300-JMB Doc. #: 57 Filed: 07/23/19 Page: 29 of 36 PageID #: 1656



          Unlike in the at-will employment context where the employer is imposing policies

   on workers for their continued receipt of a paycheck, Plaintiff is paying Defendant for the

   education and credits required to obtain a degree, and Defendant is imposing policies on

   students. Students who do not agree to the policies are forced to either lose their tuition

   money or continue going to school under the belief that they will be entitled to obtain a

   degree once they complete enough credits for graduation.

          If the Court believes Defendant's only contractual duty was to provide Plaintiff

   with education, then discovery will likely reveal whether Defendant gave Plaintiff any

   consideration as would be required to modify an existing employment contract between

   an at-will employee and his private employer. See, e.g., Doyle v. Holy Cross Hospital,

   186 Ill.2d 104, 112-113 (N.D. Ill., Mar. 29, 1999) (holding that after an employer is

   contractually bound to the provisions of an employee handbook, unilateral modification

   of its terms by the employer to an employee's disadvantage fails for lack of

   consideration).

          Assuming Defendant would rather admit USCC and USAIB Procedures are part

   of the contract than admit to a wrongful expulsion, the Amended Complaint sufficiently

   pleads facts to infer that Plaintiff continued to attend college at Washington University

   because he believed he would not lose his investment of time and money towards a

   Washington University degree absent a fair and just process to resolve any allegations of

   sexual assault.

          The USCC may say the Defendant can suspend a student, but the contract is

   absent any language that would permit Defendant to withhold Plaintiff's degree after he




                                                29
Case: 4:19-cv-00300-JMB Doc. #: 57 Filed: 07/23/19 Page: 30 of 36 PageID #: 1657



   had successfully completed all credits required for similarly situated students to receive

   their undergraduate degrees and begin pursing post-graduate opportunities.

          Unlike all the cases cited in Defendant's Motion, in this case, the Plaintiff had

   completed all of the credits required to receive his diploma and was still not issued a

   degree. Defendant should have issued Plaintiff a degree once he completed the required

   credits and there is nothing in the USCC that would give Plaintiff notice that the

   University could withhold his degree, even after issuing a sanction of expulsion.

          Although Plaintiff was guaranteed a fair and just process to resolve any

   allegations of sexual assault, Defendant knew that its process was biased (against men

   and against students accused of sexual assault). Subjecting Plaintiff to prosecution for a

   sexual assault claim using USAIB Procedures and training materials clearly breached

   Plaintiff's duty to provide Defendant with a fair (impartial) and just (based on reliable and

   sufficient evidence) process prior to wrongfully withholding his degree.

          Unlike the general policy statements in the university rules from Luccero v.

   Curators of Univ. of Missouri, 400 S.W.3d 1, 4-5 (Mo. App. W.D. 2013), this case, like

   in many others, are factually distinguishable from Luccero. See, e.g., Doe v. Amherst

   College, 238 F.Supp.3d 195 (D. Mass., Feb. 28, 2017); Doe v. George Washington Univ.,

   305 F.Supp.3d 126 (D.D.C., April 25, 2018); Doe v. Brown Univ., 210 F.Supp.3d 310

   (D.R.I. Sept. 28, 2016); Doe v. Univ. of Notre Dame, 2017 U.S. Dist. LEXIS 69645 (N.D.

   Ind. May 8, 2017); Doe v. Case Western Reserve Univ., 2017 U.S. Dist. LEXIS 142002

   (N.D. Ohio Sept. 1, 2017); Doe v. Rollins College, 2019 U.S. Dist. LEXIS 7437 (M.D.

   Fla. Jan. 16, 2019); Doe v. Trs. of Boston Coll., 892 F.3d 67 (1st Cir. 2018); Doe v.

   Syracuse Univ., 5:18-cv-00377-DNH-DEP, Memorandum-Decision and Order filed May




                                                30
Case: 4:19-cv-00300-JMB Doc. #: 57 Filed: 07/23/19 Page: 31 of 36 PageID #: 1658



   8, 2019 (N.D.N.Y.) (Court denied Defendant's motion to dismiss a breach of contract

   claim based on Syracuse's failure to adhere to the preponderance of evidence standard

   established by its student code); Montague v. Yale Univ., 3:16-cv-00885-AVC, Ruling on

   Defendant's Motion for Summary Judgment filed Mar. 29, 2019 (D. Conn.) (Court denied

   summary judgment on plaintiff's breach of contract claim based on Yale's breach of its

   promise to adjudicate sexual misconduct allegations using a fair, thorough, and impartial

   process); Neal v. Colorado State Univ., 2017 WL 633045, Doe v. Grinnell College, 4:17-

   cv-00079-RGE-SBJ, Opinion filed July 9, 2019 at pages 30-37; and Doe v. Quinnipiac

   Univ., 3:17-cv-00364-JBA, Ruling dated July 10, 2019, at pages 34-43.

          "In Missouri, all contracts have an implied covenant of good faith and fair

   dealing." Luccero, at pg. 9. Defendant does not dispute the allegations that it breached

   its implied covenant of good faith and fair dealing, it instead argues the USCC and

   USAIB Procedures were not enforceable contracts.

          If the Court determines that a contractual relationship exists between the parties,

   then the Complaint sufficiently pleads facts supporting Defendant's willful breach of its

   implied covenant of good faith and fair dealing with respect to its decisions to wrongfully

   withhold Plaintiff's degree and to prosecute Plaintiff using biased USAIB Procedures that

   gave him little chance to prove his innocence, then no chance to successfully appeal a

   wrongful conviction.

    IV.    CLAIMS FOR PROMISSORY ESTOPPEL AND UNJUST ENRICHMENT MUST STAND

          In Count 6 for Promissory Estoppel, Plaintiff is seeking his degree and a reversal

   of his wrongful conviction, not monetary damages, caused by Defendant's failure to

   uphold its promise to award his degree after he successfully completed the required




                                               31
Case: 4:19-cv-00300-JMB Doc. #: 57 Filed: 07/23/19 Page: 32 of 36 PageID #: 1659



   courses. Count 6 seeks a reversal of the Defendant's conviction in Jane Roe's case due to

   its failure to fulfill its promise to Plaintiff that he would not be expelled without first

   being provided with a fair and equitable procedure and a just result using the

   preponderance of evidence standard.

           In the employment context, and only when plaintiffs cannot establish an

   employment contract in the first place, promissory estoppel may not be a valid claim.

   However, none of the employment handbook cases cited by Defendant compare to the

   facts of this case and promissory estoppel is certainly a valid cause of action against

   Defendant.

           It would be unjust for Defendant to retain all of plaintiff's tuition then deny him

   his diploma/degree after he completes enough credits for female students to obtain a

   degree. Defendant would like the Court to believe that students merely go there for the

   education, not for education and a diploma, only the latter of which is required for

   students to pursue graduate school and job opportunities.

           If the Court agrees that undergraduate students in Missouri contract with colleges

   for education and the chance to earn a degree, then the Court should find there was an

   implied contract between the parties whereby Defendant agreed to furnish Plaintiff with a

   Washington University degree upon Plaintiff paying the required tuition then successfully

   completing the required academic course credits.

   V.      NEGLIGENCE - FORESEEABLE RISK OF ERRONEOUS EXPULSION

           Generally, a private university does not owe a duty of due care to another, but

   exceptions to this general rule exists "(1) where there was a special relationship between

   the defendant and the plaintiff; (2) where the defendant's own conduct created a




                                                  32
Case: 4:19-cv-00300-JMB Doc. #: 57 Filed: 07/23/19 Page: 33 of 36 PageID #: 1660



   foreseeable risk of harm to the plaintiff; [or] (3) where the defendant voluntarily assumed

   a duty of care toward the plaintiff." Doe v. Univ. of St. Thomas, 240 F.Supp.3d 984, at

   995 (D. Minn. 2017). See also, Doe v. Univ. of the South, No. 9-62, 2011 WL 1258104,

   at *20-21 (E.D. Tenn. Mar. 31, 2011) (applying the "foreseeable risk of harm" duty to a

   university's implementation of a disciplinary policy). Whether such a duty arises

   "requires a careful consideration of the particular facts of the case." Shank v. Carleton

   Coll., No. 16-1154, 232 F.Supp.3d 1100, 1111 (D. Minn. Jan. 9, 2017).

          Unlike Nickel v. Stephens College, in this case, Defendant's student code and

   USAIB Procedures were cited as the basis for Plaintiff's expulsion then used to justify

   Defendant's failure to give Plaintiff his degree. Unlike the negligence claim in Wirth v.

   College of the Ozarks, 26 F.Supp.2d 1185 (W.D. Mo. 1998), in this case, Plaintiff is not

   claiming negligent discharge or negligent investigation.

          Defendant learned about the claims against Plaintiff in April 2018. Considering

   the scores of pre-April 2018 federal court opinions in Title IX cases brought by men

   claiming erroneous convictions, the 2017 Dear Colleague Letter, and non-fiction books

   like The Campus Rape Frenzy The Attack on Due Process at America's Universities, by

   KC Johnson and Stuart Taylor, Jr., published by Encounter Books on Jan. 24, 2017,

   Defendant certainly had notice that its USAIB Procedures could result in an arbitrary

   expulsion in certain cases. Specifically, Defendant knew that using USAIB Procedures in

   a case like this, where there was no corroborating witness testimony or physical evidence

   to support Jane's claims of sexual assault and the allegation was based entirely on Jane's

   spotty memory.




                                               33
Case: 4:19-cv-00300-JMB Doc. #: 57 Filed: 07/23/19 Page: 34 of 36 PageID #: 1661



          Minnesota courts have recognized a common law duty on the part of private

   universities not to expel students in an arbitrary manner, and that is the source of the duty

   Defendant breached in Count 11. See Rollins v. Cardinal Stritch Univ., 626 N.W.2d 464

   (Minn. Ct. App. 2001) (citing Harvey v. Palmer College of Chiropractic, 363 N.W.2d

   443 (Iowa App. 1994) and Abbariao v. Hamline Univ. School of Law, 258 N.W.2d 108

   (Minn. 1977) ("a private university may not expel a student arbitrarily, unreasonably, or

   in bad faith")). Plaintiff's negligence claim is based on the foreseeable risk that

   Defendant knew it was taking when it decided to use USAIB Procedures, without making

   any necessary procedural modifications, to prosecute Jane's claim. Defendant knew

   using USAIB Procedures instead of USCC hearing procedure would increase the chance

   of an erroneous outcome which Defendant knew would cause Plaintiff to arbitrarily lose

   his hard-earned degree.

          If Defendant negligently selected the Panel members in a manner that failed to

   determine whether they could be impartial, then Defendant's negligent voir dire was the

   proximate cause of the erroneous outcome in this case. If Defendant selected 3 biased

   Panel members, then such conduct clearly involves a foreseeable risk that Plaintiff will

   get expelled arbitrarily, unreasonably, or in bad faith.

          Assuming the Panel members listened to or read about public statements made by

   Plaintiff's accusers, causing them to assume that Plaintiff was a serial offender, then

   Defendant's training materials would only exacerbate the bias against Plaintiff and could

   certainly be found to have created a foreseeable risk of harm to Plaintiff.

          The St. Louis County Circuit Court may have dismissed a negligence claim in

   Doe v. Washington Univ., Case No. 16SL-CC04392 (Sept. 25, 2017), attached as Exhibit




                                                34
Case: 4:19-cv-00300-JMB Doc. #: 57 Filed: 07/23/19 Page: 35 of 36 PageID #: 1662



   A to Defendant Motion, but Defendant failed to provide the facts, student code sections

   and contracts at issue in that case, so its relevance is currently questionable. Since the

   Circuit Court's decision fails to discuss the foreseeable risk of harm duty mentioned in

   Doe v. Univ. of St. Thomas, the prior state lawsuit against Defendant is not controlling

   when this Court analyzes whether Plaintiff's negligence claim sufficiently states a cause

   of action.

          Although the Minnesota District Court denied Plaintiff's motion for a preliminary

   injunction, in Doe v. Blake School, 310 F.Supp.3d 969, at *985 (D. Minn. 2018), that

   Court wanted to make sure the message was clear: "victims of sexual misconduct, those

   who stand accused, and society as a whole all benefit from ensuring that allegations of

   sexual misconduct are handled in a non-negligent and non-discriminatory manner."

          WHEREFORE, Plaintiff respectfully requests that this Honorable Court deny

   Defendant's Motion in its entirety, or in the alternative, and only if necessary to survive

   dismissal, Plaintiff requests leave to file a second amended complaint, and for such other

   relief as the Court deems fair and just including but not limited to an order entering

   judgment on the pleadings in favor of Plaintiff on the Title IX and Contract claims, and

   the entry of a preliminary injunction ordering Defendant to provide Plaintiff with his

   degree and transcripts on or before August 30, 2019 so as to not further prevent him from

   beginning law school.




                                                35
Case: 4:19-cv-00300-JMB Doc. #: 57 Filed: 07/23/19 Page: 36 of 36 PageID #: 1663




   Respectfully submitted,



   BY:__/s/ John G. Covert
         One of his attorneys

   JOHN GALT COVERT
   U.S. District Court for the Eastern District of Missouri - Bar #6285969IL
   The Llorens Law Group, Ltd.
   20 N. Clark St., 33rd Floor
   Chicago, Illinois 60602
   (312) 602-2747
   j.covert@llorenslawgroup.com




                                              36
